Exhibit 10.174
 
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT ("First Amendment") is made and entered
into as of the 28th day of June, 2006, by and among CC TOLLGATE LLC, a Delaware
limited liability company (hereinafter sometimes referred to as "Tollgate" and
at other times hereinafter referred to as the "Borrower"), WELLS FARGO BANK,
National Association, MARSHALL BANKFIRST CORP., a Minnesota corporation, and
ORIX COMMERCIAL FINANCE, LLC, a Delaware limited liability company, formerly
known as ORIX Financial Services, Inc., a New York corporation (each
individually a "Lender" and collectively the "Lenders"), WELLS FARGO BANK,
National Association, as the issuer of letters of credit (in such capacity,
together with its successors and assigns, the "L/C Issuer") and WELLS FARGO
BANK, National Association, as administrative and collateral agent for the
Lenders and L/C Issuer (herein, in such capacity, called the "Agent Bank" and,
together with the Lenders and L/C Issuer collectively referred to as the
"Banks").


R_E_C_I_T_A_L_S:


WHEREAS:
 
A.  Borrower and Banks entered into a Credit Agreement dated as of November 18,
2005 (the "Existing Credit Agreement").
 
B.  For the purpose of this First Amendment, all capitalized words and terms not
otherwise defined herein shall have the respective meanings and be construed
herein as provided in Section 1.01 of the Existing Credit Agreement and any
reference to a provision of the Existing Credit Agreement shall be deemed to
incorporate that provision as a part hereof, in the same manner and with the
same effect as if the same were fully set forth herein.
 
C.  Borrower and Century Casinos, Inc., a Delaware corporation ("CCI") desire to
amend the Existing Credit Agreement for the following purposes: (i) deleting the
Interest Rate Protection Provisions set forth in Section 5.23, (ii) on the Term
Out Date, reducing the Agreed Rate by two percent (2.0%) per annum, and, in
consideration of the foregoing, (iii) providing for CCI's full guaranty of the
prompt payment and performance of the Bank Facilities and each of the Loan
Documents, and (iv) providing for Borrower's agreement that in the event Bank
Facilities Termination occurs prior to the first annual anniversary of the Term
Out Date, Borrower shall pay Lenders a fee ("Exit Fee") in the amount of one
percent (1.0%) of the sum of the Aggregate RLC Commitment plus the then
outstanding balance of principal owing under the C/T Loan after giving effect
only to the Scheduled Term Amortization Payments and Excess Cash Flow Payments
due and payable prior to such date.
 

--------------------------------------------------------------------------------


 
D.  Banks have agreed to amend the Existing Credit Agreement as set forth in the
preceding recital paragraph subject to the terms, conditions and provisions set
forth in this First Amendment.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do agree to the amendments and modifications to the Existing
Credit Agreement in each instance effective as of the First Amendment Effective
Date, as specifically hereinafter provided as follows:
 
1.  Definitions. Section 1.01 of the Existing Credit Agreement entitled
"Definitions" shall be and is hereby amended to include the following
definitions. Those terms which are currently defined by Section 1.01 of the
Existing Credit Agreement and which are also defined below shall be superseded
and restated by the applicable definition set forth below:
"Agreed Rate" shall mean (a) at all times prior to the Term Out Date, the
greater of (i) eight and one-half percent (8.5%) per annum, and (ii) the Prime
Rate plus four percent (4.0%) per annum, and (b) on and after the Term Out Date,
the greater of (i) six and one-half percent (6.5%) per annum, and (ii) the Prime
Rate plus two percent (2.0%) per annum.


"Continuing Guaranty" shall mean the General Continuing Guaranty Agreement to be
executed by the Guarantor in favor of Lender on or before the First Amendment
Effective Date, a copy of the form of which is marked "Exhibit Q", affixed to
the First Amendment and by this reference incorporated herein and made a part
hereof, as the same may be amended, modified, supplemented, replaced, renewed or
restated from time to time.


"Credit Agreement" shall mean the Existing Credit Agreement as amended by the
First Amendment, together with all Schedules, Exhibits and other attachments
thereto, as it may be further amended, modified, extended, renewed or restated
from time to time.


"Existing Credit Agreement" shall have the meaning set forth in Recital
Paragraph A of the First Amendment.


"Exit Fee" shall have the meaning ascribed to such term in Recital Paragraph C
of the First Amendment.


"First Amendment" shall mean this First Amendment.


2

--------------------------------------------------------------------------------


"First Amendment Effective Date" shall mean the date upon which each of the
conditions precedent set forth in Paragraph 7 of the First Amendment have been
fully satisfied.
 
"Guarantor" shall mean CCI.
 
2.  Modification of Agreed Rate. As of the First Amendment Effective Date, the
definition of "Agreed Rate" shall be and is hereby modified as set forth in the
definition of Agreed Rate contained in the First Amendment.
 
3.  Addition of Continuing Guaranty. As of the First Amendment Effective Date,
Section 2.17 entitled "Continuing Guaranty Agreement" shall be and is hereby
added to the Credit Agreement as follows:
 
"Section 2.17. Continuing Guaranty Agreement. As additional security for the due
and punctual payment and performance of the Revolving Credit Note, the C/T Note,
all other obligations which may be owing at any time and from time to time by
Borrower to Banks, and each of the terms, covenants, representations, warranties
and provisions herein continued and contained in any of the Loan Documents, on
or before the First Amendment Effective Date, the Guarantor shall execute the
Continuing Guaranty, a copy of which is marked "Exhibit Q", affixed to the First
Amendment and by this reference incorporated herein and made a part hereof."
 
4.  Deletion of Interest Rate Protection. As of the First Amendment Effective
Date, Section 5.23 of the Existing Credit Agreement entitled "Interest Rate
Protection" shall be and is hereby deleted in its entirety and of no further
force or effect.
 
5.  Amendment of Subsection 7.01(t) and Addition of Subsection (u). As of the
First Amendment Effective Date, Subsection 7.01(t) of the Existing Credit
Agreement shall be and is hereby amended and subsection (u) is hereby added as
follows:
 
"t. The occurrence of any default under the Completion Guaranty or the
revocation, termination or repudiation of the Completion Guaranty prior to the
full payment of all costs and expenses of completing construction and
development of the Construction Projects and the occurrence of the Completion
Date; or

u. The occurrence of any default under the Continuing Guaranty or the
revocation, termination or repudiation of any of Guarantor's promises,
obligations or covenants under the Continuing Guaranty."
 
3

--------------------------------------------------------------------------------


6.  Exit Fee. As a further consideration for this First Amendment, in the event
Bank Facilities Termination occurs prior to the first annual anniversary of the
Term Out Date, Borrower agrees to pay the Exit Fee to Lenders, in proportion to
their respective Pro Rata Shares in the Bank Facilities, in the amount of one
percent (1.0%) of the sum of the Aggregate RLC Commitment, plus the then
outstanding balance of principal owing under the C/T Loan after giving effect
only to the Scheduled Term Amortization Payments and Excess Cash Flow Payments
which became due and payable on or prior to the date of Bank Facilities
Termination.
 
7.  Conditions Precedent to First Amendment Effective Date. The occurrence of
the First Amendment Effective Date is subject to Lender having received the
following documents and payments, in each case in a form and substance
reasonably satisfactory to Agent Bank, and the occurrence of each other
condition precedent set forth below on or before June 29, 2006:
a.  due execution by Borrower and Banks of four (4) duplicate originals of this
First Amendment;
b.  delivery to Agent Bank of the original Continuing Guaranty duly executed by
the Guarantor, together with a duly executed corporate resolution authorizing
the execution and delivery of the Continuing Guaranty;
c.  reimbursement to Agent Bank by Borrower for all reasonable fees and
out-of-pocket expenses incurred by Agent Bank in connection with the First
Amendment, including, but not limited to, reasonable attorneys' fees of
Henderson & Morgan, LLC and all other like expenses remaining unpaid as of the
First Amendment Effective Date; and
d.  such other documents, instruments or conditions as may be reasonably
required by Lenders.
 
8.  Representations of Borrower. Borrower hereby represents to the Banks that:
 
a.  the representations and warranties contained in Article IV of the Existing
Credit Agreement and contained in each of the other Loan Documents (other than
representations and warranties which expressly speak only as of a different
date, which shall be true and correct in all material respects as of such date)
are true and correct on and as of the First Amendment Effective Date in all
material respects as though such representations and warranties had been made on
and as of the First Amendment Effective Date, except to the extent that such
representations and warranties are not true and correct as a result of a change
which is permitted by the Credit Agreement or by any other Loan Document or
which has been otherwise consented to by Lender;
 
4

--------------------------------------------------------------------------------


 
b.  since the date of the most recent financial statements referred to in
Section 5.08 of the Existing Credit Agreement, no Material Adverse Change has
occurred and no event or circumstance which could reasonably be expected to
result in a Material Adverse Change has occurred;
 
c.  after giving effect to the First Amendment, no event has occurred and is
continuing which constitutes a Default or Event of Default under the terms of
the Credit Agreement; and
 
d.  the execution, delivery and performance of this First Amendment has been
duly authorized by all necessary action of Borrower and this First Amendment
constitutes a valid, binding and enforceable obligation of Borrower.
 
  9.  Incorporation by Reference. This First Amendment shall be and is hereby
incorporated in and forms a part of the Existing Credit Agreement.
 
10.  Governing Law. This First Amendment shall be governed by the internal laws
of the State of Nevada without reference to conflicts of laws principles.
 
11.  Counterparts. This First Amendment may be executed in any number of
separate counterparts with the same effect as if the signatures hereto and
hereby were upon the same instrument. All such counterparts shall together
constitute one and the same document.
 
12.  Continuance of Terms and Provisions. All of the terms and provisions of the
Existing Credit Agreement shall remain unchanged except as specifically modified
herein.
 
13.  Additional Exhibit Attached. The following additional Exhibit is attached
hereto and incorporated herein and made a part of the Credit Agreement as
follows:
 
Exhibit Q - Continuing Guaranty - Form


5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower and Agent Bank (acting on behalf of the Lenders
pursuant to Section 11.11 of the Credit Agreement) have executed this First
Amendment as of the day and year first above written.



 
BORROWER:
 
CC TOLLGATE LLC,
a Delaware limited liability company
By:    CENTURY CASINOS TOLLGATE,
INC., a Delaware corporation,
its Managing Member
 
               By _/s/ Larry Hannappel___ 
        Larry Hannappel,
     CEO and Secretary
 
 
AGENT BANK:
 
WELLS FARGO BANK,
National Association,
Agent Bank, on behalf of the
Lenders and L/C Issuer
 
By /s/ Ryan Edde         
  Ryan Edde,
  Vice President



6

--------------------------------------------------------------------------------


Exhibit Q



GENERAL CONTINUING GUARANTY




THIS GENERAL CONTINUING GUARANTY ("Guaranty"), dated as of June 28th, 2006, is
executed and delivered by CENTURY CASINOS, INC., a Delaware corporation
(referred to as a "Guarantor"), in favor of the Beneficiaries, referred to
below, and in light of the following:


R_E_C_I_T_A_L_S:


WHEREAS:
 
A.  Reference is made to that certain Credit Agreement, dated as of November 18,
2005 (the "Existing Credit Agreement") as amended by First Amendment to Credit
Agreement dated concurrently herewith (the "First Amendment" and, together with
the Existing Credit Agreement, collectively, as may be further amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
by and among CC Tollgate LLC, a Delaware limited liability company (the
"Borrower"), the Lenders therein named (each, together with their respective
successors and assigns, individually being referred to as a "Lender" and
collectively as the "Lenders"), Wells Fargo Bank, National Association, as the
issuer of letters of credit thereunder (herein in such capacity, together with
its successors and assigns, the "L/C Issuer") and Wells Fargo Bank, National
Association, as administrative and collateral agent for the Lenders and L/C
Issuer (herein, in such capacity, called the "Agent Bank" and, together with the
Lenders and L/C Issuer, collectively referred to as the "Banks").
 
B.  For the purpose of this Guaranty, all capitalized terms not otherwise
specifically defined herein shall have the same meaning given them in
Section 1.01 of the Credit Agreement as though fully restated verbatim.
 
C.  In order to induce Beneficiaries to enter into the First Amendment and to
continue to advance Borrowings, loans, advances and extend financial
accommodations to Borrower pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any Borrowings, loans, advances,
or other financial accommodations heretofore or hereafter extended by
Beneficiaries to Borrower, whether pursuant to the Credit Agreement or
otherwise, Guarantor has agreed to guaranty the Guarantied Obligations.
 
NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees, in
favor of Beneficiaries, as follows:
 

--------------------------------------------------------------------------------


1.  Definitions and Construction.
 
a.  Definitions. The following terms, as used in this Guaranty, shall have the
following meanings:
 
"Agent Bank" shall mean Wells Fargo Bank, National Association, as the
administrative and collateral agent for each of the Lenders under the Credit
Agreement.

"Beneficiaries" shall mean a collective reference to Agent Bank and Banks.
 
"Borrower" shall mean CC Tollgate LLC, a Delaware limited liability company.


"Credit Agreement" shall have the meaning set forth by Recital A of this
Guaranty.


"Guarantied Obligations" shall mean: (a) the due and punctual payment of the
principal of, and interest (including post petition interest and including any
and all interest which, but for the application of the provisions of the
Bankruptcy Code, would have accrued on such amounts) on, and premium, if any, on
the C/T Note and/or the Revolving Credit Note; and (b) the due and punctual
payment of all present or future Indebtedness owing by Borrower.


"Guarantor" shall have the meaning set forth in the preamble to this Guaranty.


"Guaranty" shall have the meaning set forth in the preamble to this document.


"Indebtedness" shall mean any and all obligations, indebtedness, or liabilities
of any kind or character owed to Beneficiaries, or any of them, and arising
directly or indirectly out of or in connection with the Credit Agreement, the
C/T Note, the Revolving Credit Note, L/C Exposure, the Environmental
Certificate, or any of the other Loan Documents, including all such obligations,
indebtedness, or liabilities, whether for principal, interest (including post
petition interest and including any and all interest which, but for the
application of the provisions of the Bankruptcy Code, would have accrued on such
amounts), premium, reimbursement obligations, fees, costs, expenses (including
attorneys' fees), or indemnity obligations, whether heretofore, now, or
hereafter made, incurred, or created, whether voluntarily or involuntarily made,
incurred, or created, whether secured or unsecured (and if secured, regardless
of the nature or extent of the security), whether absolute or contingent,
liquidated or unliquidated, or determined or indeterminate, whether Borrower is
liable individually or jointly with others, and whether recovery is or hereafter
becomes barred by any statute of limitations or otherwise becomes unenforceable
for any reason whatsoever, including any act or failure to act by Beneficiaries.


2

--------------------------------------------------------------------------------


"Lenders" shall have the meaning set forth by Recital A of this Guaranty.
 
b.  Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the term "including"
is not limiting, and the term "or" has the inclusive meaning represented by the
phrase "and/or." The words "hereof," "herein," "hereby," "hereunder," and other
similar terms refer to this Guaranty as a whole and not to any particular
provision of this Guaranty. Any reference in this Guaranty to any of the
following documents includes any and all alterations, amendments, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable: the
Loan Documents; the Credit Agreement; this Guaranty; the Environmental
Certificate; the C/T Note; and the Revolving Credit Note.
 
2.  Guarantied Obligations. Guarantor hereby irrevocably and unconditionally
guaranty to Beneficiaries, as and for its own debt, until final and indefeasible
payment in full thereof has been made in cash or immediately available funds,
(a) the due and punctual payment of the Guarantied Obligations, in each case
when the same shall become due and payable, whether at maturity, pursuant to a
mandatory payment requirement, by acceleration, or otherwise; it being the
intent of Guarantor that the guaranty set forth herein shall be a guaranty of
payment and not a guaranty of collection; and (b) the punctual and faithful
performance, keeping, observance, and fulfillment by Borrower of all of the
agreements, conditions, covenants, and obligations of Borrower contained in the
Credit Agreement, the C/T Note, the Revolving Credit Note, the Environmental
Certificate and under each of the other Loan Documents.
 
3.  Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law,
Guarantor hereby waives any right to revoke this Guaranty as to future
Indebtedness. If such a revocation is effective notwithstanding the foregoing
waiver, Guarantor acknowledges and agrees that (a) no such revocation shall be
effective until written notice thereof has been received and acknowledged by
Beneficiaries, (b) no such revocation shall apply to any Guarantied Obligations
in existence on such date (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof to the extent permitted by law), (c) no such revocation
shall apply to any Guarantied Obligations made or created after such date to the
extent made or created pursuant to a legally binding commitment of Beneficiaries
in existence on the date of such revocation, (d) no payment by Guarantor,
Borrower, or from any other source, prior to the date of such revocation shall
reduce the maximum obligation of Guarantor hereunder, and (e) any payment by
Borrower or from any source other than Guarantor subsequent to the date of such
revocation shall first be applied to that portion of the Guarantied Obligations
as to which the revocation is effective and which is not, therefore, guarantied
hereunder.
 
3

--------------------------------------------------------------------------------


 
4.  Performance under this Guaranty. In the event that Borrower fails to make
any payment of any Guarantied Obligations on or before the due date thereof, or
if Borrower shall fail to perform, keep, observe, or fulfill any other
obligations referred to in clause (b) of Section 2 hereof in the manner provided
in the Credit Agreement, the C/T Note, the Revolving Credit Note or the other
Loan Documents, as applicable, Guarantor shall cause such payment to be made or
each of such obligations to be performed, kept, observed, or fulfilled within
five (5) Banking Business Days of Guarantor's receipt of written notice of such
failure.
 
5.  Primary Obligations. This Guaranty is a primary and original obligation of
Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions, including any change of law or any invalidity or irregularity with
respect to the issuance of the Notes. Guarantor agrees that it is directly,
jointly and severally with any other guarantor of the Guarantied Obligations,
liable to Beneficiaries, that the obligations of Guarantor hereunder are
independent of the obligations of Borrower or any other guarantor, and that a
separate action may be brought against Guarantor, whether such action is brought
against Borrower or any other guarantor whether Borrower or any such other
guarantor is joined in such action. Guarantor agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by Beneficiaries of whatever remedies they may have against Borrower
or any other guarantor, or the enforcement of any lien or realization upon any
security Beneficiaries may at any time possess. Guarantor agrees that any
release which may be given by Beneficiaries to Borrower or any other guarantor
shall not release Guarantor. Guarantor consents and agrees that Beneficiaries
shall be under no obligation to marshal any property or assets of Borrower or
any other guarantor in favor of Guarantor, or against or in payment of any or
all of the Guarantied Obligations.
 
6.  Waivers.
 
a.  Except as otherwise expressly set forth herein, Guarantor hereby waives: (i)
notice of acceptance hereof; (ii) notice of any Construction Disbursements,
Borrowings, advances, loans or other financial accommodations made or extended
under the Credit Agreement, or the creation or existence of any Guarantied
Obligations; (iii) notice of the amount of the Guarantied Obligations, subject,
however, to Guarantor's right to make inquiry of Agent Bank to ascertain the
amount of the Guarantied Obligations at any reasonable time; (iv) notice of any
adverse change in the financial condition of Borrower or of any other fact that
might increase Guarantor's risk hereunder; (v) notice of presentment for
payment, demand, protest, and notice thereof as to the C/T Note, the Revolving
Credit Note or any other instrument; (vi) notice of any Default or Event of
Default under the Credit Agreement; and (vii) all other notices (except if such
notice is specifically required to be given to Guarantor under this Guaranty or
any other Loan Document to which Guarantor is party) and demands to which
Guarantor might otherwise be entitled.
 
4

--------------------------------------------------------------------------------


 
b.  To the fullest extent permitted by applicable law, Guarantor waives the
right by statute or otherwise to require Beneficiaries to institute suit against
Borrower or to exhaust any rights and remedies which Beneficiaries have or may
have against Borrower. In this regard, Guarantor agrees that it is bound to the
payment of each and all Guarantied Obligations, whether now existing or
hereafter accruing, as fully as if such Guarantied Obligations were directly
owing to Beneficiaries by Guarantor. Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid) of Borrower or by reason of the cessation from any cause
whatsoever of the liability of Borrower in respect thereof.
 
c.  To the maximum extent permitted by law, Guarantor hereby waives: (i) any
rights to assert against Beneficiaries any defense (legal or equitable),
set-off, counterclaim, or claim which Guarantor may now or at any time hereafter
have against Borrower or any other party liable to Beneficiaries; (ii) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor; (iii) any defense arising by reason of any claim or defense
based upon an election of remedies by Beneficiaries; (iv) the benefit of any
statute of limitations affecting Guarantor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guarantied Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to Guarantor's liability hereunder; and (v) any defense or benefit
that may be derived from or afforded by law which limits the liability of or
exonerates guaranties or sureties including, without limitation, the benefits of
Nevada Revised Statutes §§40.430 - 40.459, 40.475 and 40.485 as permitted by
Nevada Revised Statutes §40.495.
 
d.  Guarantor agrees that if all or a portion of the Indebtedness or this
Guaranty is at any time secured by a deed of trust or mortgage covering
interests in real property, Beneficiaries, in their sole discretion, without
notice or demand and without affecting the liability of Guarantor under this
Guaranty, may foreclose (pursuant to the terms of the Credit Agreement or
otherwise) the deed of trust or mortgage and the interests in real property
secured thereby by non-judicial sale. Guarantor understands that the exercise of
Beneficiaries of certain rights and remedies contained in the Credit Agreement
and any such deed of trust or mortgage may affect or eliminate Guarantor's right
of subrogation against Borrower and that Guarantor may therefore incur a
partially or totally non-reimbursable liability hereunder. Nevertheless,
Guarantor hereby authorizes and empowers Beneficiaries to exercise, in their
sole discretion, any rights and remedies, or any combination thereof, which may
then be available, since it is the intent and purpose of Guarantor that the
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances. Notwithstanding any foreclosure of the lien of any deed
of trust or security agreement with respect to any or all of any real or
personal property secured thereby, whether by the exercise of the power of sale
contained therein, by an action for judicial foreclosure or by an acceptance of
a deed in lieu of foreclosure, Guarantor shall remain bound under this Guaranty
including its obligation to pay any deficiency following a non-judicial
foreclosure.
 
5

--------------------------------------------------------------------------------


 
e.  Guarantor also hereby waives any claim, right or remedy which Guarantor may
now have or hereafter acquire against the Borrower that arises hereunder and/or
from the performance by Guarantor hereunder including, without limitation, any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification, or participation in any claim, right or remedy of Beneficiaries
against the Borrower or any security which Beneficiaries now have or hereafter
acquire, whether or not such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise.
 
7.  Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Beneficiaries may, by action or inaction, compromise or settle,
extend the period of duration or the time for the payment, or discharge the
performance of, or may refuse to, or otherwise not enforce, or may, by action or
inaction, release all or any one or more parties to, any one or more of the
Credit Agreement, the Notes, or any of the other Loan Documents or may grant
other indulgences to Borrower in respect thereof, or may amend or modify in any
manner and at any time (or from time to time) any one or more of the Credit
Agreement, the Notes, or any of the other Loan Documents, or may, by action or
inaction, release or substitute any other guarantor, if any, of the Guarantied
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guarantied Obligations (including the Collateral) or any
other guaranty of the Guarantied Obligations, or any portion thereof.
 
8.  No Election. Beneficiaries shall have the right to seek recourse against
Guarantor to the fullest extent provided for herein and no election by
Beneficiaries to proceed in one form of action or proceeding, or against any
party, or on any obligation, shall constitute a waiver of Beneficiaries' right
to proceed in any other form of action or proceeding or against other parties
unless Beneficiaries have expressly waived such right in writing. Specifically,
but without limiting the generality of the foregoing, no action or proceeding by
Beneficiaries under any document or instrument evidencing the Guarantied
Obligations shall serve to diminish the liability of Guarantor under this
Guaranty except to the extent that Beneficiaries finally and unconditionally
shall have realized indefeasible payment by such action or proceeding.
 
6

--------------------------------------------------------------------------------


 
9.  Indefeasible Payment. The Guarantied Obligations shall not be considered
indefeasibly paid for purposes of this Guaranty unless and until all payments to
Beneficiaries are no longer subject to any right on the part of any person
whomsoever, including Borrower, Borrower as a debtor in possession, or any
trustee (whether appointed under the Bankruptcy Code or otherwise) of Borrower's
assets to invalidate or set aside such payments or to seek to recoup the amount
of such payments or any portion thereof, or to declare same to be fraudulent or
preferential. In the event that, for any reason, all or any portion of such
payments to Beneficiaries is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, the obligation or part thereof intended
to be satisfied thereby shall be revived and continued in full force and effect
as if said payment or payments had not been made and Guarantor shall be liable
for the full amount Beneficiaries are required to repay plus any and all costs
and expenses (including attorneys' fees) paid by Beneficiaries in connection
therewith.
 
10.  Financial Condition of Borrower and Guarantor.
 
a.  Guarantor represents and warrants to Beneficiaries that it is currently
informed of the financial condition of Borrower and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Guarantied Obligations. Guarantor further represents and warrant to
Beneficiaries that it has read and understands the terms and conditions of the
Credit Agreement, the Notes and the other Loan Documents. Guarantor hereby
covenants that it will continue to keep itself informed of Borrower's financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Guarantied Obligations.
 
b.  At all times until the occurrence of Bank Facilities Termination, Guarantor
shall deliver to Agent Bank and each of the Lenders:
 
(i)  Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication that shall have been
sent to the stockholders of Guarantor. Lenders can obtain copies of all annual,
regular, periodic and special reports (including, without limitation, each 10Q
and 10K report) and registration statements which Guarantor shall have filed or
be required to file with the Securities and Exchange Commission under Section 13
or 15(d) of the Securities Exchange Act of 1934, as amended, by accessing the
EDGAR System of the Securities and Exchange Commission; and
 
(ii)  Promptly, and in any event within ten (10) days of the filing thereof, a
copy of any substantive filing, report or other document filed by Borrower or
Guarantor with the Gaming Authorities. Promptly after the same are available,
copies of any written communication to Borrower or Guarantor from the Gaming
Authorities advising them, or either of them, of a material violation of or
non-compliance with, any Gaming Law by Borrower or Guarantor.
 
7

--------------------------------------------------------------------------------


 
11.  Subordination. Any indebtedness of Borrower now or hereafter held by
Guarantor is hereby subordinated to the indebtedness of Borrower to
Beneficiaries; and from and after the occurrence of a Default or an Event of
Default under the Credit Agreement and for so long as such a Default or Event of
Default shall continue such indebtedness of Borrower to Guarantor shall be
collected, enforced and received by Guarantor as trustee for Borrower and paid
over to Beneficiaries on account of the indebtedness of Borrower to
Beneficiaries but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty.
 
12.  Payments; Application. All payments to be made hereunder by Guarantor shall
be made in lawful money of the United States of America at the time of payment,
shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset. All payments made by
Guarantor hereunder shall be applied as follows: first, to all reasonable costs
and expenses (including attorneys' fees) incurred by Beneficiaries in enforcing
this Guaranty or in collecting the Guarantied Obligations; second, to all
accrued and unpaid interest, premium, if any, and fees owing to Beneficiaries
constituting Guarantied Obligations; and third, to the balance of the Guarantied
Obligations.
 
13.  Costs and Expenses. Guarantor agrees to pay Beneficiaries' reasonable
out-of-pocket costs and expenses, including, but not limited to, legal fees and
disbursements, incurred in any effort (which shall include those incurred in
investigations of and advising on matters relating to the Beneficiaries' rights
and remedies) to collect or enforce any of sums owing under this Guaranty
whether or not any lawsuit is filed. Until paid to the Beneficiaries' such sums
will bear interest at the Default Rate set forth in the Credit Agreement.
 
14.  Costs to Prevailing Party. If any action or proceeding is brought by any
party against any other party under this Guaranty, the prevailing party shall be
entitled to recover such costs and attorney's fees as the court in such action
or proceeding may adjudge reasonable.
 
15.  Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, sent by telefacsimile, telexed, or sent by courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telefacsimile or
telex or five (5) Banking Business Days after deposit in the United States mail
(registered or certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto (until notice of a change
thereof is delivered as provided in this Section 15) shall be as set forth
below, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties:
 
8

--------------------------------------------------------------------------------


If to Guarantor:               Century Casinos, Inc.
                                1263 Lake Plaza Drive
Colorado Springs, CO 80906
Attn: Larry Hannappel, Sr.V.P.


With a copy to:         Doug Wright, Esq.
Faegre & Benson LLP
1700 Lincoln Street, Suite 3200
Denver, CO 80203
 
If to Beneficiaries
c/o Agent Bank:        Wells Fargo Bank, National Association
Commercial Banking Division
5340 Kietzke Lane, Suite 201
Reno, NV 89511
Attn: Ryan Edde, V.P.


With a copy to:         Timothy J. Henderson, Esq.
Henderson & Morgan, LLC
4600 Kietzke Lane, Suite K228
Reno, NV 89502
 
16.  Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, the C/T Note, the Revolving Credit Note, or any Loan Document is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given under this
Guaranty, under the Credit Agreement, the C/T Note, the Revolving Credit Note,
or any other Loan Document, and those provided by law. No delay or omission by
Beneficiaries to exercise any right under this Guaranty shall impair any such
right nor be construed to be a waiver thereof. No failure on the part of
Beneficiaries to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under this Guaranty preclude any other or further exercise
thereof or the exercise of any other right.
 
17.  Severability of Provisions. Any provision of this Guaranty which is
prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.
 
18.  Entire Agreement; Amendments. This Guaranty, together with the Credit
Agreement, constitutes the entire agreement between Guarantor and Beneficiaries
pertaining to the subject matter contained herein. This Guaranty may not be
altered, amended, or modified, nor may any provisions hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
Guarantor and Beneficiaries. Any such alteration, amendment, modification,
waiver, or consent shall be effective only to the extent specified therein and
for the specific purpose for which given. No course of dealing and no delay or
waiver of any right or default under this Guaranty shall be deemed a waiver of
any other, similar or dissimilar, right or default or otherwise prejudice the
rights and remedies hereunder.
 
 
9

--------------------------------------------------------------------------------


19.  Successors and Assigns. This Guaranty shall be binding upon Guarantor and
its respective successors and assigns and shall inure to the benefit of the
successors and assigns of Beneficiaries; provided, however, Guarantor shall not
assign this Guaranty or delegate any of its duties hereunder without
Beneficiaries' prior written consent and any unconsented to assignment shall be
absolutely void. In the event of any assignment or other transfer of rights by
Beneficiaries, the rights and benefits herein conferred upon Beneficiaries shall
automatically extend to and be vested in such assignee or other transferee.
 
20.  Choice of Law and Venue; Service of Process. THE VALIDITY OF THIS GUARANTY,
ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF GUARANTOR
AND BENEFICIARIES, SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE OF NEVADA, AND BY EXECUTION AND
DELIVERY OF THIS GUARANTY, GUARANTOR ACCEPTS, FOR ITSELF AND IN CONNECTION WITH
ITS ASSETS, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, AND IRREVOCABLY AGREE TO BE BOUND BY ANY FINAL JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY FROM WHICH NO APPEAL HAS BEEN
TAKEN OR IS AVAILABLE.
 
21.  Arbitration.
 
a.  Upon the request of any party, whether made before or after the institution
of any legal proceeding, any action, dispute, claim or controversy of any kind
(e.g., whether in contract or in tort, statutory or common law, legal or
equitable) ("Dispute") now existing or hereafter arising between the parties in
any way arising out of, pertaining to or in connection with the Credit
Agreement, Loan Documents or any related agreements, documents, or instruments
(collectively the "Documents"), may, by summary proceedings (e.g., a plea in
abatement or motion to stay further proceedings), bring an action in court to
compel arbitration of any Dispute.
 
b.  All Disputes between the parties shall be resolved by binding arbitration
governed by the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction.
 
10

--------------------------------------------------------------------------------


 
c.  No provision of, nor the exercise of any rights under this arbitration
clause shall limit the rights of any party, and the parties shall have the right
during any Dispute, to seek, use and employ ancillary or preliminary remedies,
judicial or otherwise, for the purposes of realizing upon, preserving,
protecting or foreclosing upon any property, real or personal, which is involved
in a Dispute, or which is subject to, or described in, the Documents, including,
without limitation, rights and remedies relating to: (i) foreclosing against any
real or personal property collateral or other security by the exercise of a
power of sale under the Security Documentation or other security agreement or
instrument, or applicable law, (ii) exercising self-help remedies (including
setoff rights) or (iii) obtaining provisional or ancillary remedies such as
injunctive relief, sequestration, attachment, garnishment or the appointment of
a receiver from a court having jurisdiction before, during or after the pendency
of any arbitration. The institution and maintenance of an action for judicial
relief or pursuit of provisional or ancillary remedies or exercise of self-help
remedies shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the Dispute to arbitration nor render inapplicable the
compulsory arbitration provision hereof.
 
22.  Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR AND
EACH OF THE BENEFICIARIES EACH MUTUALLY HEREBY EXPRESSLY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING
ARISING UNDER OR WITH RESPECT TO THIS GUARANTY, OR IN ANY WAY CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE DEALINGS OF GUARANTOR AND BENEFICIARIES WITH
RESPECT TO THIS GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GUARANTOR AND EACH OF THE BENEFICIARIES EACH MUTUALLY HEREBY AGREE THAT ANY SUCH
ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDINGS SHALL BE DECIDED BY A
COURT TRIAL WITHOUT A JURY AND THAT THE DEFENDING PARTY MAY FILE AN ORIGINAL
COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE
OF THE CONSENT OF THE COMPLAINING PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.
 
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty as
of the day and year first written above.



 
CENTURY CASINOS, INC.,
a Delaware corporation
 
By /s/ Larry Hannappel        
Larry Hannappel,
Senior Vice President

 
 



